Citation Nr: 1705775	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 31, 2011, for the grant of service connection for radiculopathy, right lower extremity associated with low back condition.

3.  Entitlement to an effective date earlier than February 3, 2012, for the grant of service connection for radiculopathy, left lower extremity associated with low back condition.

4.  Entitlement to an effective date earlier than May 31, 2011, for a 10 percent rating for a low back condition.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In an October 2008 rating decision, the Board granted service connection for PTSD.  In the November 2008 rating decision implementing the Board's service connection grant, the RO assigned a 30 percent disability rating for PTSD, effective November 25, 2003, the date of the Veteran's claim for service connection for PTSD.  The Veteran timely appealed the initial rating assigned.

In the July 2013 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, effective May 31, 2011, and the left lower extremity, effective February 3, 2012; and increased the low back condition to a 10 percent rating, effective May 31, 2011. 

In a December 2010, the Board remanded the claim of entitlement to an initial rating in excess of 30 percent for PTSD for further development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to an effective date earlier than May 31, 2011, for the grant of service connection for radiculopathy, right lower extremity; entitlement to an effective date earlier than February 3, 2012, for the grant of service connection for radiculopathy, left lower extremity; and entitlement to an effective date earlier than May 31, 2011, for a 10 percent rating for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with reduced reliability and productivity, but it has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 50 percent, throughout the appeal period, for PTSD are met; the criteria for a rating higher than 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim, and assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). 

A pre-decisional notice letter dated in January 2004 notified the Veteran as to what information and evidence was needed to satisfy the elements of what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim.  After the award of service connection for PTSD, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  

Regarding VA's duty to assist, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.

The Veteran was afforded a VA examination in June 2004 as to his PTSD.  

The Board notes that in the Veteran's February 2005 NOD as to the denial of service connection for PTSD, the Veteran asserted that the June 2004 VA examination was inadequate because it lasted for 15 minutes. 

The Board finds that the Veteran's assertion that the examination is inadequate lacks merit.  The duration of the examination, without more, does not speak to the adequacy of the examination.  The Board finds that the June 2004 VA examination is adequate because the examiner interviewed the Veteran and documented his past medical history, employment, and his current psychiatric symptoms.  Thus, the examination report described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The claim was remanded in December 2010 to, among other things, afford the Veteran a VA examination to determine the severity of his service-connected PTSD.     

Pursuant to the December 2010 Board remand, the Veteran was afforded a VA examination in April 2010 as to his PTSD.  For the reasons indicated in the discussion below, the Board finds that the VA examinations obtained in this case are adequate, as they were based on consideration of the Veteran's prior medical history, and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Id.  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim being decided herein.

II.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Here, the Veteran's service-connected PTSD is assigned a 30 percent disability rating, pursuant to 38 C.F.R. § 4.130, DC 9411.  

Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

The Veteran was afforded a VA examination in June 2004.  He reported symptoms of sleep impairment, anxiety, depression, and mood impairment.  He described himself as a loner; he does not like to be in large groups.  He has difficulty getting along with others.  He stated that he was married for many years; his wife passed away from cancer in 1992.  He has two adult children.  He has a relationship with one of his children, but not the other since they got into a disagreement several years ago.  He indicated that he has had a steady girlfriend for six years.  He has a good relationship with his girlfriend.  As to leisurely activities and hobbies, he stated that he regularly enjoys hunting and fishing.  He indicated that in the past, he consumed alcohol excessively; he has been sober for many years.  He stated that he was employed at a paper plant for 30 years; however in 2002 the plant closed.  Currently, he works multiple part-time jobs; he indicated that he occasionally works at a bar and as laborer.  

The June 2004VA examiner found that the Veteran's communication was relative, coherent, goal-directed, and organized.  His affect was responsive.  Mood was euthymic.  His memory and intellect were intact and above average.   The examiner diagnosed alcohol dependence chronic very severe in remission and assigned a GAF score ranging from 75 to 80. 

In a private psychiatric report, which was conducted in September 2005 and October 2005, the Veteran reported symptoms of sleep impairment irritability, and anxiety.  He denied hallucinations and delusions.  He gave the same history as to his family relationships and his employment status as he gave during the June 2004 examination.  However, he indicated that he is now married, lives with his spouse, and has a good relationship with his spouse.  He stated that he does not have friends; he dislikes social gatherings.  

The private examiner found that the Veteran was causally and appropriately dressed.  His affect was anxious.  The examiner indicated that he does not exhibit obsessive compulsive behavior.  He did not have impaired impulse control.  His remote and recent memory was average.  The examiner found that the Veteran experiences deficiencies in family relationships, thinking, mood, obsessional rituals, anxiety which impair "his ability to function effectively excessive personal appearance and hygiene needs."  The examiner explained that the Veteran reported that he takes abnormally long showers.  The examiner also indicated that the Veteran has "difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships."  The examiner diagnosed PTSD. 

The Veteran was afforded a VA examination in April 2010.  He reported symptoms of panic attacks, sleep impairment, forgetfulness, difficulty concentrating, hypervigilance, socially avoidant, and exaggerated startle response.  He denied any suicidal ideation, hallucinations, and violence.  He stated that he has been married since 2004.  He has a good relationship with his spouse and one of his adult children.  He reported that he still has no relationship with his other adult child.  He indicated that he has limited social interaction; however, he assisis his elderly neighbor.  He stated he enjoys helping his neighbor.  He dislikes leaving his home.  He indicated that he is occasionally employed as a heavy equipment operator.  He has difficulty interacting with others at his work.  He stated that because he prefers not to interact with others, his recreational and leisure pursuits have been limited. 

The April 2010 examiner found that the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable.  His affect was normal.  His mood was good.  He understands the outcome of his behavior.   There was no evidence of obsessive ritualistic behavior.  His impulse control was fair.  The examiner indicated that the Veteran is able to maintain his personal hygiene and does not have problems with daily activities.  His remote memory is normal.  His recent and immediate memory were mildly impaired.  The examiner described the Veteran's PTSD symptoms as daily and moderate.  The examiner assessed the Veteran's symptoms as occupational and social impairment with reduced reliability and productivity.  The examiner indicated that the Veteran's social activities have been negatively impacted by his PTSD.  The examiner diagnosed PTSD and assigned a GAF score of 60. 

Considering the pertinent evidence, the Board finds that a 50 percent rating, but no higher, is warranted for the Veteran's PTSD. 

The evidence reveals that throughout the appeal period, the Veteran's PTSD has manifested by symptoms including panic attacks, mood disturbances, difficulty in establishing effective work and social relationships, sleep impairment, forgetfulness, difficulty concentrating, hypervigilance, socially avoidant, and exaggerated startle response.  The April 2010 VA examiner characterized the Veteran's PTSD as daily, moderate, and assessed his symptoms as occupational and social impairment with reduced reliability and productivity (indicative of a 50 percent disability rating).  The GAF scores assigned during this appeal period were 60 and 75 to 80.  

Specifically, a GAF score ranging from 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work.

Having considered these factors together and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms are of such frequency, duration, and severity so as to result in occupational and social impairment with reduced reliability and productivity, warranting a 50 percent rating throughout the appeal period.  See Vazquez-Claudio, 713 F.3d at 117.  

For the following reasons, the Board finds that a rating in excess of 50 is not warranted at any time during the appeal period.  

The Veteran's symptoms have not, more nearly approximated the criteria for a 70 or 100 percent rating and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 70 or 100 percent rating or their equivalent.  For example, the Veteran consistently denied suicidal ideation, delusions, or hallucinations.  The examiners specifically noted that the Veteran did not have impaired impulse control.  Furthermore, there is no indication that the Veteran has the inability to establish and maintain an effective relationship.  Although the Veteran reported that he prefers to be alone, he indicated that he has a good relationship with his spouse of many years and his child.  He also indicated that he assists his elderly neighbor.  Although during the April 2010 examination, the Veteran reported forgetfulness, the June 2004 examiner found that the Veteran exhibited normal memory retention and the April 2010 examiner found that his remote memory is normal, while his recent and immediate memory was mildly impaired.  Importantly, the Veteran's memory problems did not rise to the frequency, severity, and duration that approximates the memory loss for name of close relatives or own name listed in the criteria for a 100 percent rating.  Therefore, the Board finds that the criteria for a 70 and 100 percent rating are not more nearly approximated by the Veteran's symptoms and overall impairment.


III.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Veteran has reported that he was employed for 30 years at a paper plant, until it closed in 2002.  Currently, he indicated that he occasionally works part time.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the appeal period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, an initial rating of 50 percent is warranted for the Veteran's PTSD.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In September 2013 and February 2014, the Veteran submitted correspondence, which, when taken together, the Board construes as a timely notice of disagreement (NOD) with the effective dates assigned in the RO's July 2013 rating decision that granted service connection for radiculopathy of the right lower extremity, effective May 31, 2011, and the left lower extremity, effective February 3, 2012, and increased the rating for the low back condition to a 10 percent rating, effective May 31, 2011.  Anderson v. Principi, 18 Vet. App. 371, 375 (2004) (an appellant's question as to "why [the claim] wasn't allowed back in 1985" should be liberally interpreted as an expression of disagreement with the effective date assigned, and held that either of the documents containing this question should be construed as an NOD). See also 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2016).  To date, no statement of the case (SOC) has been furnished regarding entitlement to an effective date earlier than May 31, 2011, for the grant of service connection for radiculopathy, right lower extremity; entitlement to an effective date earlier than February 3, 2012, for the grant of service connection for radiculopathy, left lower extremity; or entitlement to an effective date earlier than May 31, 2011, for a 10 percent rating for a low back condition.  Because the timely NOD placed the issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2016) regarding the issues of entitlement to an effective date earlier than May 31, 2011, for the grant of service connection for radiculopathy, right lower extremity; entitlement to an effective date earlier than February 3, 2012, for the grant of service connection for radiculopathy, left lower extremity; or entitlement to an effective date earlier than May 31, 2011, for a 10 percent rating for a low back condition.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


